25 F.3d 1115
306 U.S.App.D.C. 409
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Keith James FORD, Appellant.
No. 91-3282.
United States Court of Appeals, District of Columbia Circuit.
March 15, 1994.As Corrected March 22, 1994.

Before: WALD, RUTH B. GINSBURG* and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia, on the briefs of counsel, and on oral argument.  The court is satisfied that appropriate disposition of this case does not call for further opinion.  See D.C.Cir.Rule 36(b).


2
Keith James Ford was convicted of possession with intent to distribute in excess of five grams of crack cocaine and sentenced to 151 months incarceration to be followed by five years of supervised release.  The principal witness for the prosecution was Detective Ronnie Hairston.  Ford sought to impeach Detective Hairston's testimony with evidence that he made inconsistent statements in a prior proceeding, (United States v. Cornell Dyce, Crim.  No. 90-466 (D.D.C. Feb. 14, 1991)), that led to the district court's dismissing that case.  The district court refused to allow Ford to cross examine Detective Hairston about his inconsistent testimony in Dyce, ruling that the prior testimony was not perjurious, that it was collateral, and that it would tend to confuse and mislead the jury.  Ford contends that this ruling was an abuse of discretion.


3
Federal Rules of Evidence 403 and 608(b) vest the trial judge with considerable discretion to weight the evidence to determine whether its probative value is outweighed by its prejudicial effect.  United States v. Dakins, 972 F.2d 1061, 1063 (D.C. Cir.1989).  Ford has presented this court with no ground for ruling that the district judge abused its discretion in refusing to permit cross examination on Detective Hairston's prior inconsistent testimony in Dyce.   Therefore, it is


4
ORDERED and ADJUDGED that the conviction from which this appeal has been taken be affirmed.


5
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.Rule 41(a).



*
 Circuit Judge, now Justice, Ruth B. Ginsburg, an original panel member, did not participate in this decision